On Petition for Rehearing.
PER CURIAM.
No. 5471.
The Administrator of the Office of Price Administration seeks a rehearing in this case and relies principally on the decision of the Supreme Court rendered June 3, 1946 in Porter, Adm’r v. Warner Holding Company, 66 S.Ct. 1086. That case held that the District Court had power to enjoin a landlord from collecting rents in excess of the legal maximum; and that as an equitable adjunct to the injunction decree the District Court had power to order a restitution of illegal rents previously collected. *271The present case is distinguishable because of the conclusion reached herein that the District Court had no power to issue an injunction to compel the Distilling Company, after it had completed the sales under consideration, to file a price application which, under the statute, should have been filed before the sales took place. Since the court lacked the power to issue the mandatory injunction, there was no basis for an equitable adjunct to the injunction in the nature of the recovery of triple damages under the statute.
The Administrator also moves this court, in case his request for rehearing should be denied, to issue its mandate affirming the decision of the District Court without prejudice to the right of the Administrator to amend the complaint so as to take account of a maximum pricing order which the Administrator intends to issue applicable to the sales in question. We think that in view of the novel character of the suit, this motion may be made under the terms of Rule 15(d) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, which provides that upon motion of a party, the court may, upon reasonable notice and upon such terms as are just, permit him to serve a supplemental pleading setting forth transactions or occurrences or events which have happened since the date of the pleading sought to be supplemented. If the Administrator issues a maximum price order covering the sales in question within a reasonable time after the issuance of the mandate of the court in this case, he is at liberty, notwithstanding the affirmance of the judgment of the District Court, to file a motion in the District Court under Rule 15(d) of the Federal Rules of Civil Procedure for permission to file a supplemental pleading, and if the District Court finds that the motion is tenable and deems it advisable, it may order the Distilling Company to plead thereto as provided in the Rule; and the supplemental pleading shall be subject to all defenses which the Distilling Company may desire to raise.
The petition for rehearing will be overruled and the mandate of this court will issue in due course in conformity with this opinion.
No. 5470.
The petition for rehearing in this case will be overruled and the mandate of the court affirming the judgment of the District Court will be issued, subject to the right of the appellant to file a supplemental pleading under Rule 15(d) of the Federal Rules of Civil Procedure as in case No. 5471.